 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      SOUTHERN DISTRICT OF CALIFORNIA
10   APPLE INC.,                                    CASE NO. 14cv2235 DMS (BLM)
11                                   Plaintiff,     ORDER SUSTAINING APPLE’S
            vs.                                     OBJECTIONS TO MAGISTRATE
12                                                  JUDGE’S NOVEMBER 7, 2019
     WI-LAN, INC.,                                  DISCOVERY ORDER
13
14                          Defendant.
     _______________________________
15
     AND ALL RELATED
16   COUNTERCLAIMS.
17
18         This case comes before the Court on Apple's objections to Magistrate Judge
19 Barbara Major’s November 7, 2019 Order Granting in Part and Denying in Part
20 Defendants’ Motion to Enforce the Court’s July 22, 2019 Order. Wi-LAN filed an
21 opposition to Apple's objections, and Apple filed a reply. After thoroughly reviewing
22 these briefs, the Magistrate Judge's Order and the relevant case law, the Court sustains
23 Apple's objections.
24       A magistrate judge's decision on a nondispositive issue is reviewed by the district
25 court under the "clearly erroneous or contrary to law" standard. 28 U.S.C. §
26 636(b)(1)(A); United States v. Raddatz, 447 U.S. 667, 673 (1980); Bhan v. NME
27 Hospitals, Inc., 929 F.2d 1404, 1414 (9th Cir. 1991). "A finding is 'clearly erroneous'
28 when although there is evidence to support it, the reviewing court on the entire record

                                                  -1-                                 14cv2235
 1 is left with the definite and firm conviction that a mistake has been committed." United
 2 States v. United States Gypsum Co., 333 U.S. 364, 395 (1948). In contrast, the
 3 "contrary to law" standard permits independent review of purely legal determinations
 4 by a magistrate judge. See e.g., Haines v. Liggetts Group, Inc., 975 F.2d 81, 91 (3d Cir.
 5 1992); Medical Imaging Centers of America, Inc. v. Lichtenstein, 917 F.Supp. 717, 719
 6 (S.D. Cal. 1996). Thus, the district court should exercise its independent judgment with
 7 respect to a magistrate judge's legal conclusions. Gandee v. Glaser, 785 F.Supp. 684,
 8 686 (S.D. Ohio 1992).
 9         Here, Apple argues the Magistrate Judge’s Order was clearly erroneous, and
10 Apple is no longer relying on FaceTime as a noninfringing alternative, which renders
11 the sought-after discovery irrelevant. The Court agrees with the latter argument, and
12 more importantly, agrees with Apple’s other argument that the sought-after discovery
13 is no longer relevant in light of this Court’s ruling on Apple’s Daubert motion. That
14 ruling excluded Wi-LAN’s benefits methodology of damages, which was the relevance
15 “hook” for the sought-after discovery. That “hook” has now been removed, and thus
16 Apple need not conduct any further searches or produce any further documents pursuant
17 to Wi-LAN’s requests or the Magistrate Judge’s Order.
18         IT IS SO ORDERED.
19 DATED: December 27, 2019
20
21                                           HON. DANA M. SABRAW
                                             United States District Judge
22
23
24
25
26
27
28

                                              -2-                                     14cv2235
